Citation Nr: 0516379	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

3.  Entitlement to service connection for hepatitis B. 

4.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Washington, D.C., Regional Office (RO), 
which granted service connection for PTSD, evaluated as 0 
percent disabling; and service connection for bilateral 
hearing, evaluated as 0 percent disabling.  However, that 
rating action denied service connection for Hepatitis B and 
impotence.  Thereafter, in a rating action of January 2004, 
the RO increased the evaluation for PTSD from 0 percent to 30 
percent.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of increased rating for the 
veteran's PTSD remains in appellate status.  

In his substantive appeal (VA Form 9), received in February 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often referred to as a Travel Board hearing.  However, in 
a report of contact (VA Form 119), dated August 2, 2004, he 
withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) 
(2004).  

The issues of entitlement to service connection for 
impotence, secondary to diabetes mellitus, and entitlement to 
a rating in excess of 30 percent for PTSD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  There is no competent medical evidence of record of a 
current diagnosis of Hepatitis B and an association with this 
alleged disorder and service.  

3.  The most recent VA Audiological examination, dated in 
January 2003, shows pure tone thresholds in four frequencies 
from 1,000 to 4,000 Hertz that averaged 36 decibels in the 
right ear, with a speech recognition of 80 percent, 
corresponding to Level III hearing.  Pure tone thresholds 
averaged 51 decibels in the left ear, with speech recognition 
of 88 percent, corresponding to Level II hearing.  


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for Hepatitis B and 
bilateral hearing loss was received in December 2002; and, in 
a December 2002 letter, the RO provided notice to her 
regarding what information and evidence was needed to 
substantiate his claims for benefits, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claims.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claims.  
Significantly, the discussions in the July 2003 decision 
appealed, and the February 2004 statement of the case (SOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Additionally, the RO sent the veteran a letter in December 
2002 specifically informing him of the enactment of the VCAA 
and its resulting impact on his particular claims.  The RO 
not only explained the duties to notify and assist him with 
his claims, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claims, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  So this letter, 
and the SOC provided him with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC.  The basic requirements for 
establishing service connection for Hepatitis B and a higher 
rating for bilateral hearing loss have remained essentially 
the same despite the change in the law concerning the 
preliminary duties to notify and assist.  The Board finds, 
then, that VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

There can be no harm to the veteran in this case, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the presence of Hepatitis B and the severity of his 
bilateral hearing loss.  As such, VA's duties under the VCAA 
have been satisfied, and the case is ready for adjudication.  
Significantly, in response to notice of VA's decision to 
grant the veteran's claim for service connection for hearing 
loss (a claim for which VA had already given notice required 
by 38 U.S.C.A. § 5103(a)) and to assign this disability an 
initial 0 percent rating, he filed a notice of disagreement 
that raised a new issue.  In accordance with the provisions 
of 38 U.S.C.A. § 7105(d), VA took proper action and issued a 
statement of the case.  However, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOGCPREC 8-2003 (Dec. 22, 2003).  

II.  Factual background.

The records indicate that the veteran entered active duty in 
July 1965.  The enlistment examination, conducted in January 
1965, noted that the veteran had had ear operations and 
radium treatments for his ears.  In July 1965, the veteran 
was diagnosed with and treated for infection, right external 
auditory canal.  During an evaluation in April 1971, it was 
noted that the veteran had a long history of ear infections 
as a child; he also had a history of perforation of the right 
ear, secondary to long percussion noise while in the field in 
Vietnam.  An audiogram showed bilateral hearing loss.  In 
July 1971, the veteran was diagnosed with sensorineural 
hearing loss.  The separation examination, conducted in 
February 1972, reflects a diagnosis of bilateral high 
frequency hearing loss (NCD).  

The service medical records are completely silent with 
respect to any findings of hepatitis B.  

On the occasion of his initial VA examination in April 1972, 
it was noted that the veteran exhibited hearing within normal 
limits in the right ear, and a high frequency hearing 
impairment in the left ear.  

The veteran's claim for service connection (VA Form 21-4138) 
was received in December 2002.  Submitted in support of his 
claim were private treatment reports, dated from December 
1983 through November 2003, which show that the veteran 
received ongoing treatment for several disabilities, 
including high frequency hearing loss.  A private treatment 
report, dated in December 2000, noted a past history of 
hepatitis B; however, no diagnosis of hepatitis was given.  

The veteran was afforded a VA examination in January 2003, at 
which time he claimed to have hepatitis B, which he thought 
he acquired while he was in Vietnam.  He reported problems 
with easy fatigability, but he denied any vomiting of blood, 
melena, depression, anxiety, or gastrointestinal disturbance.  
He stated that he acquired hepatitis B through occupational 
exposure, while trying to help his wounded colleagues.  It 
was noted that the veteran drank about one or two bottles of 
beer per week.  He was not on any medication for hepatitis B.  

On examination in January 2003, it was noted that a complete 
blood count was essentially normal.  The hepatic function was 
normal, and Hepatitis B surface antigen was nonreactive.  The 
comprehensive metabolic profile was normal.  The examiner 
stated that there was no diagnosis of Hepatitis B, because 
there was no pathology to render a diagnosis; the veteran had 
normal hepatitis profile, and normal hepatic function test.  

On the authorized Audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
50
LEFT
20
35
35
50
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  

At his personal hearing in December 2003, the veteran 
indicated that he had significant problems hearing.  He also 
reported having antibodies of Hepatitis B in his system.  

III.  Legal analysis-Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

In considering this case on the merits, the Board finds that 
service connection for hepatitis B is not warranted.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records are negative for any clinical 
evidence of Hepatitis B.  The veteran does not contend that 
he contracted Hepatitis B through sexual contact; rather, he 
maintains that he currently has active infectious hepatitis B 
through occupational exposure while trying to help his 
wounded colleagues in Vietnam.  However, the January 2003 VA 
examination reported a normal blood count, and Hepatitis B 
surface antigen was nonreactive.  The examiner noted that the 
veteran had normal hepatitis profile and normal hepatic 
function test.  This examination, the service medical 
records, and the post-service medical records provide 
negative evidence against this claim. 

In the absence of current medical evidence reflecting that 
the veteran currently has Hepatitis B, a preponderance of the 
evidence is against the claim for service connection for 
hepatitis B, and the claim must be denied.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-55 (1990).  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

IV.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of 
the Rating Schedule, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

The veteran's most recent VA examination, dated in January 
2003, shows a right ear puretone decibel loss of 36 with 
speech recognition of 80 percent.  This corresponds to a 
numeric designation of Level III hearing in the right ear.  
38 C.F.R. § 4.87, Table VI (2004).  He has a left ear average 
puretone decibel loss of 51 with speech recognition of 88 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2004).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The Board concludes that the record reflects that the 
veteran's bilateral hearing loss has remained essentially the 
same since the time of his application for compensation; 
thus, staged ratings are not warranted in this case.  
Fenderson, 12 Vet. App. 119.  

There is no evidence, and there have been no contentions that 
the veteran's hearing loss results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
alleged to cause marked interference with employment (i.e., 
beyond that contemplated in the assigned ratings).  Moreover, 
the condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

ORDER

Entitlement to service connection for Hepatitis B is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

A.  Service connection for impotence.

Diabetes mellitus was granted service connection by rating 
decision in July 2003 on a presumptive basis as a result of 
exposure to Agent Orange in Vietnam.  The initial medical 
notation of diabetes on file is in treatment records dated in 
August 1999, which listed a final assessment of adult-onset 
diabetes mellitus.  A private examination report, dated in 
December 2000, reported a diagnosis of erectile dysfunction.  

The veteran complained on VA examination in January 2003 of 
diabetes and impotence, and he was reported to have said that 
he was diagnosed with hypertension in the mid 1980's.  The 
veteran was diagnosed with impotence.  The examiner concluded 
that the veteran's condition was not related to his diabetes 
mellitus; and, it was more likely than not that the veteran's 
impotence was secondary to medication he was taking for his 
hypertension.  

Notwithstanding the above, in a December 2003 statement, Dr. 
Ganesh N. Kini, the veteran's treating physician, stated that 
the veteran had been diagnosed with diabetes; and, he was 
experiencing erectile dysfunction as a result of that 
diagnosis.  However, Dr. Kini failed to provide any rationale 
for his opinion.  

The medical evidence of record leaves the etiology of the 
veteran's impotence unresolved.  The United States Court of 
Veterans Appeals (Court) has also held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In light 
of the competing medical opinions regarding whether the 
veteran's impotence is related to his service-connected 
diabetes mellitus, additional information is warranted.  

B.  Increased rating for PTSD.

In this regard, the Board observes that the January 2003 VA 
psychiatric examination was scheduled primarily to determine 
whether the veteran had PTSD for the purposes of adjudicating 
his claim of entitlement to service connection; the level of 
disability, although discussed, was not of primary 
significance at the time.  The Board determines that the 
findings from that examination are inadequate for the 
purposes of evaluating the veteran's service-connected PTSD.  

The Board believes another VA psychiatric examination should 
be scheduled.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  See 38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO should request that Dr. Ganesh 
N. Kini, provide the medical bases and 
supporting authority for his opinion that 
the veteran is currently experiencing 
erectile dysfunction as a result of his 
service-connected diabetes mellitus.  

2.  After receipt of any additional 
medical records, the RO should schedule 
the veteran for a VA examination to 
determine the etiology of any impotence 
found to be present.  A detailed history 
of the claimed disorder should be 
obtained from the veteran.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should provide an opinion as 
to whether the veteran experiences 
impotence and, if so, whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed impotence is either 
due to or aggravated by his military 
service or his service-connected diabetes 
mellitus.  The physician should comment 
upon the medical opinion by Dr. Kini, 
dated in December 2003.  A complete 
rationale for all opinions given should 
be provided.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A social, educational and work 
history should be obtained.  All 
indicated tests must be conducted.  The 
examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
degree of social and industrial 
impairment due to the PTSD.  The examiner 
should offer an opinion as to what effect 
the veteran's PTSD has on his ability to 
work.  

4.  Then, in light of all of the evidence 
received, the RO should readjudicate the 
issues of entitlement to service 
connection for impotence, and entitlement 
to a rating in excess of 30 percent for 
the PTSD.  If any determination is 
adverse to the veteran, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


